Citation Nr: 1333515	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service connected chronic lumbar strain, currently rated as 20 percent disabling. 

2.  Entitlement to a compensable rating for the service connected right epididymal cyst status post removal, genital herpes and condyloma acuminata.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1987 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability is manifested by flexion limited at its worst to 40 degrees, with pain beginning at 30 degrees, and additional impairment on flare ups due to less movement than normal and pain on movement. 

2.  The Veteran's service connected right epididymal cyst status post removal, genital herpes and condyloma acuminata do not affect at least 5 percent, but less than 20 percent of entire body or at least 5 percent, but less than 20 percent of exposed areas affected.

3.  The Veteran's service connected right epididymal cyst status post removal, genital herpes and condyloma acuminata did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent for the service connected chronic lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013). 

2.  The criteria for a compensable rating for service connected right epididymal cyst status post removal, genital herpes and condyloma acuminata have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806, 7820 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the record shows that the Veteran was sent a VCAA letter in April 2010 which informed him of the information and evidence required to support a claim for an increased rating and the allocation of responsibilities between himself and the VA.  He was also informed as to how ratings and effective dates are assigned.  

The Veteran was also afforded two VA examinations (VAX) in July 2010 and April 2012.  These examinations were adequate for rating purposes.  While the July 2010 VA examiner did not indicate review of the case file, the Veteran's medical history and his current symptoms were noted and a physical examination was conducted.  The April 2012 examiner reviewed the case file, noted the Veteran's medical history, current symptoms and conducted a physical examination.  In July 2012, he provided a clarification of the Veteran's skin examination.  Accordingly, the examination reports provide sufficient information such that the Board can render an informed determination.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II.  Ratings Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Chronic Lumbar Strain

The Board finds that the Veteran is entitled to an increased rating of 40 percent, but not higher, based on the General Rating Formula.

In the instant case, the Veteran's chronic lumbar strain is rated under DC 5237.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent disability is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes: a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Here, in July 2010 the Veteran underwent an x-ray which revealed "minimal levo rotary scoliosis of the lumbar spine" and "very mild degenerative disc disease predominately at L3-L4 and L4-L5 levels with small marginal osteophytes."  Subsequently, the Veteran was afforded a VA examination where the examiner noted that the Veteran complained of "pain in low[er] back and into sacroiliac area and hips since injury in 1990."  See July 2010 VAX.  The examiner noted that the Veteran stated that the pain is daily and worsens with the changes in weather.  Id.  The examiner further noted that the Veteran uses analgesic liniment to ease muscle pain three times a week and has flare ups with pain levels of 5 on a scale of 1 to 10.  The Veteran did not indicate he used ambulatory devices and did not experience muscle spasms.  

The July 2010 examiner observed that the Veteran had a normal gait and posture and no ankylosis of the thoracolumbar spine.  The Veteran's forward flexion of the lumbar spine was 50 degrees.  Extension was 20 degrees.  Left and right lateral flexions were both 30 degrees and left and right lateral rotations were 25 degrees.  See July 2010 VAX.  The examiner observed painful motion but no additional limited range of motion after repetitive use.  The Veteran's pinprick test was normal and there was no report of incapacitating episodes.  Finally, the Veteran did not have any sensory or motor deficits.  The examiner noted that the chronic lumbar strain had progressed to degenerative disc disease with chronic lumbar strain.  

The Veteran was afforded another VA examination in April 2012 which revealed forward flexion of the lumbar spine was 40 degrees, with painful motion at 30 degrees.  Extension was 20 degrees, with painful motion at 15 degrees.  Left and right lateral flexion was 20 degrees and left and right lateral rotations was 30 degrees.  The examiner opined that the Veteran did not have any neurologic abnormalities or intervertebral disc syndrome.  

Applying the relevant diagnostic criteria to the medical evidence, the Veteran's functional limitations are most consistent with the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  He has not been found to have forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire cervical spine.  

However, the United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating it is necessary to consider functional loss due to pain under 38 C.F.R. § 4.40 and function loss due to flare-ups, fatigability, incoordination, and pain on movements under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011)("Pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher disability rating.").  The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Here, the Veteran stated that "his work . . . includes getting into attics or on his knees running wiring for communications in buildings and vehicles [and] this aggravates his back."  See April 2012 VAX.  Further, the Veteran reported that he has flare ups which prevent him from being able to stand up straight and lie flat.  He reports that these flare ups last a couple of days to one week."  Id.  He has further contended that he has "good days and bad days" and on his bad days he "unable to function at all" and the frequency of his "bad days during any week are now five out of seven days a week.  See April 2011 VA Form 9.  Moreover, the April 2012 examiner noted that the Veteran experienced less movement than normal and pain on movement.  

Although range of motion on examination does not indicate that a rating in excess of 20 percent is warranted, when the additional impairment of function on flare ups due to less movement than normal and painful motion is taken into consideration, a higher disability rating of 40 percent is warranted.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  His April 2012 VAX revealed that although he could forward flex to 40 degrees, pain started at 30 degrees.  Moreover, the Veteran suffers from frequent flare ups which further limit his movement and prevent him from being able to stand up straight and lie flat.  These flare ups can last up to one week.  He also reports inability to function up to five days a week such that he cannot move to get out of the bed without physically rolling himself out of bed.  In essence, the painful motion starting at 30 degrees and the additional impairment on flare-ups more nearly approximates forward flexion of the thoracolumbar spine to 30 degrees or less.  The Board has considered the Veteran's range of motion loss and functional loss from a combination of the Veteran's flare ups and pain on movement and finds that the Veteran is entitled to an increased rating of 40 percent, pursuant to Deluca, but not higher since there is no evidence of ankylosis.  In so doing, the Board has considered the statements of the Veteran and finds them competent, credible and probative.

However, a separate rating for a neurologic abnormality is not warranted.  Although at the July 2010 VAX the Veteran reported that the pain in his back travels to hips and sacroiliac area, there are no objective neurological sensory or motor deficit findings of record.  In this regard, neither VA examiner found evidence of neurologic abnormality.  Instead, motor and sensory function of the lower extremities was normal.  In addition, there was no bowel or bladder dysfunction. Also the Board recognizes that the examiner noted that the Veteran's chronic lumbar strain had progressed to degenerative disc disease.  However, since there is no evidence that the Veteran was required to be on physician - directed bed rest, the formula for evaluation of intervertebral disc syndrome based on incapacitating episodes is inapplicable.  

Accordingly, reasonable doubt has been resolved in the Veteran's favor and a 40 percent evaluation, but no higher, is warranted.

IV.  Increased Rating for a Skin Disorder

The Veteran's genital herpes is rated under DC 7820, which directs evaluations to be assigned under the rating schedule for the skin (7800-7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7820 (2013).  A 10 percent disability rating is warranted for dermatitis or eczema where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum disability rating - 60 percent - is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.

Here, the Veteran was afforded a VA examination in July 2010 where testing was negative for the herpes simplex virus.  The examiner reported that the Veteran has suffered from right epididymal cyst and genital herpes once every month since 1995.  The Veteran reported that he may use Benadryl as needed to ameliorate the itching.  Finally, the examiner noted that the Veteran's right epididymal cyst, genital herpes and condyloma acuminata did not affect the Veteran's occupation and daily activities.  See July 2010 VAX. 

The Veteran was afforded another VA examination in April 2012 during the "active" status of his disease.  There, the examiner observed "several lesions on the groin area at the juncture of the penis and groin" and a "few vesicles with dried serous secretions."  The examiner observed that the Veteran has a scar which is unrelated to the herpes condition.  The examiner noted that the Veteran's herpes does not impact his ability to work.  

In July 2012, the April 2012 examiner issued a clarification of his previous opinion.  The examiner noted that the Veteran has an outbreak of herpes about one to two times per month.  He further noted that the Veteran previously used Zovirax - a cream - during the outbreak but had not used it in a while.  The examiner reported that the Veteran uses Benadryl ointment and had not been put on prophylaxis medications.  The examiner reported that the Veteran has used topical medications - antihistamines and Zovirax - less than 6 weeks in the last 12 months and has not used any systemic corticosteroids or other immunosuppressive medications.  The examiner observed that the Veteran's skin disorders affect less than 5 percent of his total body area and none of his exposed area.  Specifically, the examiner opined that the genital herpes "affected [less than] 1 [percent] which is less than 5 [percent]."  No lesions of condyloma acuminate were seen.

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's service-connected disorder does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.118, DC 7806.  The evidence shows that the service-connected disorder affects less than 5 percent of the entire body and less than 5 percent of exposed areas.  In addition, the Veteran treats his symptoms with no more than topical therapy and has no history of taking corticosteroids or immunosuppressive drugs.  

Moreover, since the Veteran's disability does not involve the head, face, or neck and is not a scar, DC 7806 represents the predominant disability.  In this regard, it is noted that a scar of the right scrotum is separately rated and is not the subject of this appeal.  The Board further finds that a compensable evaluation is not warranted under Diagnostic Codes 7800-7804, where the service-connected disorder has not been shown to result in disfigurement of the head, face, or neck; scars that are deep, causing limited motion; scars covering an 144 square inches or greater; scars that are unstable; or scars that are painful on examination.  

The Veteran reports that his condition "will never go away," see Veteran's April 2011 VA Form 9, that he has outbreaks one to two times per month and uses topical ointment for the itching and to dry the lesions up.  However, the evidence as a whole does not show that the criteria for a compensable evaluation are met.  In this regard, the medical assessment was highly probative as physical examination was conducted to determine the severity and extent of the service-connected disability.  While the Veteran's condition was asymptomatic on examination in 2010, and information could not be provided concerning the nature and severity of the disorder, the examiner in 2012 noted that there were manifestations of genital herpes at that time.  The 2012 examiner provided sufficient information for the Board to render a determination.  The Board further acknowledges the Veteran's contentions that he has received conflicting test results regarding his genital herpes.  Compare July 2010 Test Results with November 1997 Diagnosis.  However, since the Veteran has been service connected for genital herpes, see February 1998 Rating Decision, the Board has not assigned any weight to the July 2010 test results which show that the Veteran tested negative for the herpes simplex virus.  In light of the probative evidence showing that the disorder affects less than 5 percent of the entire body and exposed areas and requires no more than topical therapy, the preponderance of the evidence is against finding that the disorder warrants a compensable rating.  Therefore, the Board finds that the Veteran's current rating appropriately represents his disability and an increased rating is not warranted.

V. Extraschedular Consideration  
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the Veteran's chronic lumbar strain, the Veteran has contended that he has "good days and bad days and on [his] bad days [he] is unable to function at all" and that sometimes he is "not able to get out of bed without physically rolling [himself] out of bed."  See April 2011 VA Form 9.  He also complained that his work "aggravated his back" because he is required to install wiring in tight low or low level spaces.  See April 2012 VAX.  These contentions do not rise to the level of an "exceptional picture."  Indeed, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the rating schedule accounts for the Veteran's limited and painful movements.  Consequently, the available schedular evaluations are adequate to rate this disability.

Turning to the Veteran's skin disorders, the Veteran's topical treatment of less than 5 percent of his total body is clearly contemplated by the rating schedule.  Therefore, the available schedular evaluations are adequate to rate this disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
    
VI.  Total Disability Rating
Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record indicates the Veteran is working.  There is no indication that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due to a service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to a disability evaluation of 40 percent, but no higher, for service-connected chronic lumbar strain is granted.

Entitlement to a compensable disability evaluation for the service connected right epididymal cyst status post removal, genital herpes and condyloma acuminate is denied.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


